UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS NATHANIEL FRANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:09-cr-00006-JPJ-1)


Submitted:   January 20, 2016             Decided:   February 1, 2016


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant.   Anthony P. Giorno, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Ashwin Shandilya,
Third Year Law Intern, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Travis       Nathaniel         France      pled    guilty       pursuant       to     a    plea

agreement to possession with intent to distribute 50 grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A) (2012), and was sentenced in December 2009 as a career

offender      to    262     months’       imprisonment.               See    U.S.     Sentencing

Guidelines         Manual       § 4B1.1.          He     later    filed        an     18        U.S.C.

§ 3582(c)(2)         (2012)       motion         to     reduce        his    sentence           under

Amendment     782     to    the      Sentencing         Guidelines.           In    the     motion,

France     argued     that      he    was   eligible       for    a       sentence     reduction

under § 3582(c)(2) despite being sentenced as a career offender

because the Guidelines range resulting from his career offender

designation        overrepresented            his      Guidelines         range.           He    also

argued that operation of the career offender Guideline in drug

cases was irrational and violated the Equal Protection Clause of

the   Fourteenth       Amendment          because        such    operation          resulted       in

disparate      and        unfavorable         outcomes          for       Black      defendants.

The district         court       denied     France’s        motion,          and     France       now

appeals.      We affirm.

      We    review        for    abuse      of     discretion         a     district        court’s

decision whether to reduce a sentence under § 3582(c)(2) and

review de novo a district court’s determination of the scope of

its   legal    authority         under      that      provision.            United    States       v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).

                                                 2
       As a general matter, a sentencing court “may not modify a

term       of    imprisonment     once      it   has       been   imposed.”          18    U.S.C.

§ 3582(c).             Nevertheless, a court possesses the authority to

reduce a sentence “in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range

that        has        subsequently      been         lowered       by   the        Sentencing

Commission.”             Id. § 3582(c)(2).                In such a circumstance, the

court may reduce the defendant’s sentence, “after considering

the factors set forth in [18 U.S.C. §] 3553(a) [(2012)] to the

extent          that    they    are   applicable,           if    such   a    reduction           is

consistent         with     applicable       policy         statements       issued       by     the

Sentencing Commission.”               Id.

       As the Supreme Court explained in Dillon v. United States,

the    “applicable         policy     statements”          referenced    in     § 3582(c)(2)

are those found in § 1B1.10 of the Guidelines.                                 See 560 U.S.

817,       826    (2010).        Pursuant        to       that    provision,     a    sentence

reduction          under       § 3582(c)(2)          is     authorized       only         when     a

retroactively applicable Guidelines amendment * has the effect of

lowering the defendant’s applicable Guidelines range.                                 See USSG

§ 1B1.10(a)(1), (2)(B), p.s.



       *
       Amendment 782 to the Guidelines, which generally reduces
by two levels the offense levels assigned to the drug quantities
listed   in   USSG  § 2D1.1,   applies   retroactively.     USSG
§ 1B1.10(d), p.s.



                                                 3
      After     review      of   the   record      and    the    parties’     briefs,     we

conclude       that   the    district      court    did    not       reversibly    err    in

denying France’s motion.               We reject as without merit France’s

argument that the district court erred by declining to read USSG

§ 1B1.10, p.s., to allow a § 3582(c)(2) reduction for a career

offender on the basis of his post-offense conduct.                            A district

court lacks the authority to grant a § 3582(c)(2) motion for a

reduced sentence under Amendment 782 if the defendant seeking

the   reduction       was   sentenced      pursuant       to    the    career     offender

Guideline.       See Munn, 595 F.3d at 187 (construing USSG § 1B1.10,

p.s.).      Although there is a limited exception to this rule when

the district court grants at sentencing a departure from the

Guidelines range resulting from the career offender designation

based     on    the    finding      that     the     range       overrepresented         the

defendant’s      criminal        history    and    relies       on    the   cocaine   base

Guidelines in calculating the extent of the departure, id. at

192, France did not receive at sentencing a departure from the

career offender Guidelines range due to the overrepresentation

of    his      criminal      history.             Additionally,         a    defendant’s

post-offense conduct is not a part of this limited exception.

See id.

      We reject France’s claims, raised for the first time on

appeal, that there is a conflict between USSG § 1B1.10, p.s.,

and § 3582(c)(2) that should be resolved by application of the

                                            4
rule of lenity in his favor, and that his position regarding the

consideration of post-offense conduct finds support in 18 U.S.C.

§ 3661 (2012) and best avoids constitutional doubt with respect

to USSG § 1B1.10, p.s.                 See Karpel v. Inova Health Sys. Servs.,

134 F.3d 1222, 1227 (4th Cir. 1998).                          We also reject France’s

reliance on Freeman v. United States, 131 S. Ct. 2685 (2011), as

a     basis   for        relief        because       that    decision         addresses     the

availability        of    a    § 3582(c)(2)          reduction      to    a     defendant   who

enters      into   a     Fed.     R.    Crim.     P.   11(c)(1)(C)        plea     agreement.

France did not enter into a Rule 11(c)(1)(C) plea agreement.

We further reject as without merit France’s challenges to the

district      court’s         equal     protection      and       irrationality        rulings.

See    United      States       v.     Armstrong,      517    U.S.       456,    465    (1996);

Veney v. Wyche, 293 F.3d 726, 730-31 (4th Cir. 2002); United

States v. Presley, 52 F.3d 64, 68 (4th Cir. 1995).

       We     therefore           affirm         the    district          court’s        order.

We dispense        with       oral     argument      because       the    facts    and    legal

contentions        are    adequately       presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                                 5